                        IN THE UNITED STATES DISTRICT COURT
                       FOR THE SOUTHERN DISTRICT OF ILLINOIS

JOHNNY C. PARKER, #R-15613,                          )
                                                     )
                Plaintiff,                           )
                                                     )
vs.                                                  )          Case No. 18−cv–01895−SMY
                                                     )
DR. RITZ,                                            )
JOHN R. BALDWIN,                                     )
and SHERRY BENTON,                                   )
                                                     )
               Defendants.                           )

                                 MEMORANDUM AND ORDER

YANDLE, District Judge:

        Plaintiff Johnny Parker, 1 an inmate who is currently incarcerated in Menard Correctional

Center, brings this action for deprivations of his constitutional rights pursuant to 42 U.S.C.

§ 1983. Plaintiff claims that he has been denied adequate medical care for a painful cyst in his

right testicle since 2016. (Doc. 1, pp. 1-15). Specifically, Plaintiff claims that the following

officials in the Illinois Department of Corrections (“IDOC”) refused to authorize treatment with

a specialist, in violation of Plaintiff’s Eighth and Fourteenth Amendment rights: Doctor Ritz

(Collegial Review Board); Sherry Benton (Administrative Review Board); and John Baldwin

(IDOC Director). Id. Plaintiff seeks declaratory judgment, monetary damages, and injunctive

relief. (Doc. 1, pp. 16-17).

        This case is now before the Court for preliminary review of the Complaint pursuant to

28 U.S.C. § 1915A. Under § 1915A, the Court is required to screen prisoner Complaints to filter


1
  Plaintiff filed a Motion for Leave to Proceed in forma pauperis (“IFP”), which was granted. However,
he failed to disclose at least one “strike” assessed under 28 U.S.C. § 1915(g) when seeking permission to
proceed as a poor person. See Parker v. Holderbaum, No. 05-cv-05929 (N.D. Ill.) (Doc. 5). Plaintiff is
WARNED that failure to disclose his “strikes” in any future IFP application filed in this District may
result in sanctions that include denial of IFP and/or dismissal of the suit.
                                                   1
out non-meritorious claims. See 28 U.S.C. § 1915A(a). Any portion of a Complaint that is

legally frivolous, malicious, fails to state a claim upon which relief may be granted, or asks for

money damages from a defendant who by law is immune from such relief must be dismissed. 28

U.S.C. § 1915A(b). At this juncture, the factual allegations of the pro se Complaint are to be

liberally construed. Rodriguez v. Plymouth Ambulance Serv., 577 F.3d 816, 821 (7th Cir. 2009).

                                            The Complaint

        In his Complaint, Plaintiff makes the following allegations: In 2016, Plaintiff sought

treatment at Menard for a painful cyst in his right testicle. (Doc. 1, pp. 1-15). Twice, medical

staff performed an ultrasound that revealed “nothing serious.” Plaintiff nevertheless complained

of severe and constant squeezing pain. Doctors Trost and Siddiqui 2 separately recommended

treatment with a urologist after a course of antibiotics and long-lasting pain relievers proved to

be ineffective. Doctor Ritz denied these requests in favor of more conservative treatment 3 on

October 14, 2016, February 8, 2017, May 4, 2017, and July 20, 2017. Plaintiff filed grievances

and appeals to challenge these decisions, but Sherry Benton and John Baldwin denied them. Id.

                                              Discussion

        Based on the allegations in the Complaint, the Court finds it convenient to divide the pro

se action into the following enumerated Counts:

        Count 1:        Eighth Amendment deliberate indifference claim against
                        Defendants for denying Plaintiff adequate medical care for the
                        painful cyst in his right testicle since 2016.

        Count 2:        Fourteenth Amendment due process claim against Defendants for
                        mishandling Plaintiff’s grievances regarding the denial of medical
                        care for the cyst in his right testicle.


2
  These individuals are not named as defendants in this action, and any claims against them are considered
dismissed without prejudice. See FED. R. CIV. P. 10(a); Myles v. United States, 416 F.3d 551, 551-52 (7th
Cir. 2005) (to be properly considered a party, a defendant must be “specif[ied] in the caption”).
3
  Doctor Ritz recommended supportive underwear and long-lasting nonsteroidal anti-inflammatory drugs.
                                                    2
Any other claim that is mentioned in the Complaint but not addressed in this Order should

be considered dismissed without prejudice as inadequately pled under Twombly. 4

                                                  Count 1

        To state an Eighth Amendment claim based on deficient medical care, an incarcerated

person must demonstrate that he suffers from a sufficiently serious medical condition (i.e., an

objective standard) and that each defendant responded to it with deliberate indifference (i.e., a

subjective standard). Arnett v. Webster, 658 F.3d 742, 750 (7th Cir. 2011). Both components of

this claim are satisfied at screening against the defendants in this case.

        Plaintiff’s painful cyst is sufficiently serious to survive threshold review. See, e.g., Hayes

v. Snyder, 546 F.3d 516 (7th Cir. 2008) (painful testicular growths and cysts constituted serious

medical condition); Gutierrez v. Peters, 111 F.3d 1364, 1373 (7th Cir. 1997) (“no hesitation”

concluding that infected pilonidal cyst was serious medical condition). Further, Doctor Ritz,

Sherry Benton, and John Baldwin were aware of Plaintiff’s serious medical condition and

constant pain but denied his requests for further treatment with a specialist. See McGowan v.

Hulick, 612 F.3d 636, 640-41 (7th Cir. 2010) (delayed referral to specialist supported deliberate

indifference claim against administrator); Perez v. Fenoglio, 792 F.3d 768, 781 (7th Cir. 2015)

(grievances and correspondence complaining of delays in treatment supported deliberate

indifference claim against grievance officials). Therefore, Count 1 survives screening against the

defendants.




4
  See Bell Atlantic Corp. v. Twombly, 550 U.S. 544, 570 (2007) (an action fails to state a claim upon
which relief can be granted if it does not plead “enough facts to state a claim to relief that is plausible on
its face”).
                                                      3
                                              Count 2

       No independent due process claim arises against the defendants for mishandling

Plaintiff’s grievances. Prison grievance procedures are not constitutionally mandated and do not

implicate the Due Process Clause per se. As such, the alleged mishandling of grievances “by

persons who otherwise did not cause or participate in the underlying conduct states no claim.”

Owens v. Hinsley, 635 F.3d 950, 953 (7th Cir. 2011). Accordingly, Count 2 will be dismissed

with prejudice.

                                          Pending Motion

       Plaintiff’s Motion for Recruitment of Counsel (Doc. 3) is REFERRED to United States

Magistrate Judge Reona J. Daly for a decision.

                                             Disposition

       The Clerk is DIRECTED to ADD a Motion for Preliminary Injunction, based on

Plaintiff’s request for this relief in the Complaint (Doc. 1, p. 17). However, Plaintiff did not file

a separate motion in support of the request, describe exactly what relief he is now seeking, and/or

set forth the reasons he is entitled to this relief under Rule 65(a) of the Federal Rules of Civil

Procedure. If Plaintiff wishes to pursue the Motion, he must file a brief in support of the motion

for preliminary injunction within thirty (30) days (on or before December 28, 2018). Failure to

do so by this deadline will result in dismissal of the motion without prejudice.

       The    Clerk    is   also   DIRECTED           to   ADD   the   WARDEN       of   MENARD

CORRECTIONAL CENTER (official capacity) as a defendant in CM/ECF for purposes of

carrying out any injunctive relief that is ordered.




                                                  4
       IT IS HEREBY ORDERED that COUNT 1 survives screening under 28 U.S.C. §

1915A against the defendants. However, COUNT 2 is DISMISSED with prejudice for failure

to state a claim upon which relief may be granted against any defendants.

       IT IS ORDERED that the Clerk of Court shall prepare for Defendants WARDEN OF

MENARD, DOCTOR RITZ, JOHN BALDWIN, and SHERRY BENTON: (1) Form 5

(Notice of a Lawsuit and Request to Waive Service of a Summons), and (2) Form 6 (Waiver of

Service of Summons). The Clerk is DIRECTED to mail these forms, a copy of the Complaint,

and this Memorandum and Order to each Defendant’s place of employment as identified by

Plaintiff. If a Defendant fails to sign and return the Waiver of Service of Summons (Form 6) to

the Clerk within 30 days from the date the forms were sent, the Clerk shall take appropriate steps

to effect formal service on that Defendant, and the Court will require that Defendant to pay the

full costs of formal service, to the extent authorized by the Federal Rules of Civil Procedure.

       IT IS FURTHER ORDERED that, with respect to a Defendant who no longer can be

found at the work address provided by Plaintiff, the employer shall furnish the Clerk with the

Defendant’s current work address, or, if not known, the Defendant’s last-known address. This

information shall be used only for sending the forms as directed above or for formally effecting

service. Any documentation of the address shall be retained only by the Clerk. Address

information shall not be maintained in the court file or disclosed by the Clerk.

       Defendants are ORDERED to timely file an appropriate responsive pleading to the

Complaint and shall not waive filing a reply pursuant to 42 U.S.C. § 1997e(g).

       Pursuant to Local Rule 72.1(a)(2), this action is REFERRED to United States Magistrate

Judge Reona J. Daly for further pre-trial proceedings, including a decision on the Motion for

Recruitment of Counsel (Doc. 3). Further, this entire matter is REFERRED to United States



                                                 5
Magistrate Judge Daly for disposition, as contemplated by Local Rule 72.2(b)(3) and 28 U.S.C.

§ 636(c), should all the parties consent to such a referral.

       IT IS FURTHER ORDERED that if judgment is rendered against Plaintiff and includes

the payment of costs under Section 1915, Plaintiff will be required to pay the full amount of the

costs, despite the fact that his IFP application was granted. See 28 U.S.C. § 1915(f)(2)(A).

       Finally, Plaintiff is ADVISED that he is under a continuing obligation to keep the Clerk

of Court and each opposing party informed of any change in his address; the Court will not

independently investigate his whereabouts. This shall be done in writing and not later than 7

days after a transfer or other change in address occurs. Failure to comply with this order will

cause a delay in the transmission of court documents and may result in dismissal of this action

for want of prosecution. See FED. R. CIV. P. 41(b).

       IT IS SO ORDERED.

       DATED: November 28, 2018


                                                        s/ STACI M. YANDLE
                                                        U.S. District Judge

                                               Notice

       The Court will take the necessary steps to notify the appropriate defendant(s) of your

lawsuit and serve them with a copy of your complaint. After service has been achieved, the

defendant(s) will enter their appearance and file an Answer to your complaint. It will likely take

at least 60 days from the date of this Order to receive the defendant(s)’ Answer, but it is entirely

possible that it will take 90 days or more. When all of the defendants have filed answers, the

Court will enter a Scheduling Order containing important information on deadlines, discovery,

and procedures. Plaintiff is advised to wait until counsel has appeared for the defendants before


                                                 6
filing any motions, in order to give the defendants notice and an opportunity to respond to those

motions. Motions filed before defendants' counsel has filed an appearance will generally be

denied as premature. The plaintiff need not submit any evidence to the court at this time, unless

otherwise directed by the Court.




                                               7
